Citation Nr: 0122124	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating higher than 10 percent for the bilateral pes planus.  
In April 2000, the RO increased the evaluation to 30 percent, 
effective March 1999.  However, on a claim for an original or 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating claim is still in appellate 
status.  


FINDING OF FACT

The veteran's bilateral pes planus is manifested by marked 
pronation, pain, and characteristic callosities; the 
disability is no more than severe in degree.  


CONCLUSION OF LAW

The criteria for more than 30 percent for bilateral pes 
planus have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, Diagnostic 
Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran's bilateral pes planus is more severe than the 
current evaluation reflects.  It is maintained that the 
veteran has constant foot pain in spite of his custom-molded 
shoe inserts and prescribed gel inserts.  The representative 
asserts that the veteran receives whirlpool therapy, massage 
and manipulation therapies, along with medications.  

Veterans Claims Assistance Act of 2000

During the pendency of this claim, there has been a 
substantial change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

This claim arises from the veteran's claim for an increased 
evaluation for his bilateral pes planus filed in March 1999.  
There is no issue as to substantial completeness of the 
application, as there is no particular application form 
required.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  Once the appellant completes his 
application for benefits, the salient features of the new 
statutory obligations, provide that VA must:

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug.29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(1));

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug.29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d));

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug.29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c));

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug.29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

In filing his claim, the veteran provided the information 
necessary to locate relevant treatment records at VAMC New 
Orleans and at the outpatient clinic in Baton Rouge.  He also 
presented a statement in support of his claim from his 
private physician, Thomas Campanella, M.D., and a physical 
therapy report from Rhett Robbins, P.T.  The RO associated VA 
outpatient treatment records with the claims file.  When the 
veteran did not report for the first examination scheduled, 
he was advised of the importance of reporting for an 
examination to substantiate his claim.  Accordingly, there is 
no outstanding duty to notify of information or evidence 
needed to substantiate the claim, and the RO has assisted in 
obtaining relevant treatment records.  See 38 U.S.C.A. 
§§ 5103(a), 5103A(b), (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug.29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b), (c)).

The veteran did later report for a VA examination for his 
bilateral pes planus in September 1999.  He has therefore 
been accorded an appropriate examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

Analysis

Medical records show that the veteran was treated in service 
for bilateral pes planus.  In January 1945, he complained of 
painful and aching feet.  There was slight pronation of both 
feet.  The symptoms were described by the examiner as mild 
and not disabling.  

By rating decision of April 1945, service connection was 
granted for bilateral pes planus, moderately severe 
disability with pain and tenderness.  A 10 percent evaluation 
was granted, effective from February 1945.  This rating was 
increased to 30 percent effective March 1999.

In March 1999, the veteran submitted a medical statement from 
Dr. Campanella in support of his claim.  Dr. Campanella 
stated that the veteran was seen by him since 1978 for 
multiple complaints, but since December 1996 [sic] for 
complaints of pain in both feet.  In December 1996 [sic], he 
complained of foot pain and tenderness over the metatarsal 
area and heels.  X-rays were negative and pulses were good.  
He believed at that time that the veteran was developing some 
type of peripheral neuritis and he was sent for physical 
therapy for ultrasound and whirlpool of his feet.  In 
December 1998, the veteran had undergone seven treatments of 
physical therapy and was having pain between the third and 
fourth toes.  Dr. Campanella diagnosed Morton's neuroma.  He 
saw the veteran again in January 1999 and he continued to 
have pain from the Morton's neuroma.  

Attached to the March 1999 medical statement was a 
December 1998 physical therapy report from Rhett Robbins 
which indicated, in pertinent part, that he had seen the 
veteran for 7 visits in December 1998.  It was noted that the 
veteran had some improvement in his complaints of pain 
especially at the insertion of the plantar fascia into the 
heel.  He continued to report pain at the insertion of the 
plantar fascia at the metatarsal heads.  He was discharged 
from therapy secondary to his physician's wishes that he 
discontinue physical therapy.  

VA outpatient treatment records dated from May 1997 to 
December 1999 were received and associated with the claims 
folder.  Most of these records were unrelated to the 
veteran's bilateral foot condition.  In July 1999, he was 
seen by VA for burning sensation of the feet.  He also had 
pain with direct pressure and burning pain of the diffuse 
plantar aspect of both feet.  The pertinent assessment was 
paresthesias and burning feet.  A June 1999 x-ray report of 
the veteran's feet showed that on the right, there was a mild 
hallux valgus deformity involving the first MTP joint.  
Bilaterally, the feet were otherwise normal appearing.  The 
diagnostic impression was normal left foot and mild hallux 
valgus deformity on the right.  

In September 1999, the veteran underwent a VA examination.  
He complained of pain, weakness, swelling, and fatigue of 
both feet.  He also complained of coldness of the right foot.  
He stated that he had cramps and a throbbing pain of both 
feet.  He also related that pain was worse with non-weight 
bearing.  He initially sought treatment in 1946 or 1947 from 
a podiatrist.  He was treated with whirlpool therapy and 
aspirin.  He was also prescribed custom-molded inserts.  None 
of these treatments gave the veteran any relief of his pain.  
He was later treated by VA where the examiner discontinued 
the aspirin and placed him on massage therapy along with 
manipulation therapy of both feet.  He was diagnosed with 
flat feet and prescribed gel inserts which the veteran 
related gave him some relief for approximately 2 hours, which 
was only approximately 20 percent relief.  He also used oral 
medication which gave him some relief.  He was prescribed 
Capsaicin cream which gave him no relief.  Physical 
examination revealed right foot lateral deviation of the 
great toe with bunion deformity of the first metatarsal 
phalangeal joint.  He had localized reactive erythema at the 
medial aspect of the first metatarsal phalangeal joint of the 
right foot.  He had a short 4th toe when compared with the 5th 
toe.  There were hemosiderin deposits on the dorsum of the 
right foot at the base of the 2nd and 3rd toe.  There were 
multiple varicosities of the feet.  He had a hyperkeratotic 
lesion of the submetatarsal head, 1, 2, and 5 of the right 
foot and submetatarsal 1 of the left foot.  There was 
bilateral lower extremity edema which was most likely due to 
venous stasis.  He had bilateral collapse of the plantar 
arches of both feet.  There was a big mycotic toe nail of the 
great toe, bilaterally.  He had pulses, palpable pedal pulses 
2 over 4, bilaterally.  Skin temperature appeared warm at the 
time, although there was a difference in the capillary 
filling time of both feet, capillary filling time was 
markedly increased approximately 9 seconds on the left foot 
and approximately 6 seconds on the right foot.  There was 
minimum hair growth of both feet.  All toes were in the 
rectus position.  There was no bunion deformity of the left 
foot.  He had a callus of the metatarsal 1 of the left foot.  
Ankle joint range of motion appeared to be limited, 
bilaterally.  He was unable to dorsiflex his ankle to neutral 
position with both knees extended, though he was able to get 
approximately 10 degrees of dorsiflexion past the neutral 
position, bilaterally.  He had severe pain with direct 
pressure over the sinus tarsi, bilaterally.  In gait 
position, he appeared to have a successfully pronated gait 
cycle.  In stance position with abduction of both feet, he 
had total collapse of the plantar arch, bilaterally.  The 
right foot appeared to be in a more pronated position than 
the left foot, which could have been due to a compensation of 
the leg length discrepancy.  The examiner concluded that the 
veteran had flat feet deformity, bilaterally, along with 
possible small microvascular disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran's bilateral pes planus is rated 30 percent 
disabling under Diagnostic Code (DC) 5276.  A 30 percent 
rating for bilateral pes planus is indicative of a disability 
that is severe in degree.  It requires objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  In order to warrant a 
50 percent rating, the bilateral pes planus must be 
pronounced in degree.  A 50 percent rating requires marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  

In this case, the veteran's bilateral pes planus warrants no 
more than the presently rated 30 percent evaluation.  He 
related that the gel inserts, prescribed by VA, provided some 
relief for his bilateral pes planus pain.  He has a great 
deal of pain, but he has a successfully pronated gait.  
Furthermore, he told the VA examiner that his pain is worse 
in non-weight-bearing position, while the rating schedule 
requires that the pain be accentuated on use.  He does have 
characteristic callosities, indicative of a 30 percent 
evaluation.  Although he has edema (swelling) of the lower 
extremities, medical opinion relates that to venous stasis 
rather than to the pes planus.  Marked inward displacement, 
severe spasm of the tendo achilles on manipulation, extreme 
tenderness of the plantar surfaces of the feet, necessary for 
a 50 percent evaluation, are not shown.  Therefore, the 
veteran's service-connected disability of the feet warrants 
no more than a 30 percent evaluation, based on the medical 
evidence shown.  His private treatment records show diagnosis 
and treatment of Morton's neuroma, for which condition 
service connection was denied in 1981.  Vascular disease also 
shown in the feet has not been service-connected, nor has the 
mild hallux valgus deformity of the right foot.

The preponderance of the evidence is against a higher 
evaluation than 30 percent for bilateral pes planus.  The 
evidence is not approximately balanced, and there is no 
benefit of any doubt to be applied.  Cf. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (as amended, 
66 Fed. Reg. 45,620, 45,630 (Aug.29, 2001)).


ORDER

An increased evaluation for bilateral pes planus, currently 
evaluated 30 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

